            Case 1:20-cv-04157-VEC Document 7 Filed 09/29/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 9/29/2020
 -------------------------------------------------------------- X
                                                                :
 PAMELA WILLIAMS, on behalf of herself and all :
 others similarly situated,                                     :
                                                                :
                                              Plaintiff,        :    20-CV-4157 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 KINGDOM ANIMALIA, LLC,                                         :
                                              Defendant. :
                                              .                 :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on May 31, 2020 (Dkt. 1);

        WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

Complaint on Defendant, (Dkt. 6);

        WHEREAS Defendant’s time to move against or answer the complaint is stayed until the

date of the initial pretrial conference, unless otherwise ordered, (Dkt. 5);

        WHEREAS an initial pretrial conference is scheduled for October 2, 2020 at 10:00 a.m.

(Dkt. 5);

        IT IS ORDERED:

    1. The initial pretrial conference scheduled for October 2, 2020 at 10:00 a.m. is adjourned to

        October 30, 2020 at 10:30 a.m. Defendant must move against or answer the complaint

        by October 26, 2020.

    2. If Defendant fails to move against or answer the complaint by October 26, 2020, Plaintiff

        must apply for a default judgment against Defendant, consistent with the procedures




                                                   Page 1 of 2
        Case 1:20-cv-04157-VEC Document 7 Filed 09/29/20 Page 2 of 2




      described in Attachment A to the undersigned’s Individual Practices in Civil Cases by not

      later than October 30, 2020, or the case will be dismissed for failure to prosecute.



SO ORDERED.
                                                    _________________________________
Date: September 29, 2020                            VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                          Page 2 of 2
